Citation Nr: 0419276	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a laceration of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 1997 
which denied an increased (compensable) rating for residuals 
of a laceration of the right hand.  The Board remanded the 
case in November 1999; a Board videoconference hearing was 
held in February 2002; and the Board again remanded the case 
in June 2003.  


FINDINGS OF FACT

Residuals of a laceration of the right hand consist of a 
well-healed superficial linear scar about 2.5 inches long, 
which is asymptomatic and causes no functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
laceration of the right hand have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1967 to April 
1977.  His service medical records note a right hand scar was 
evident at the separation examination.

In April 1997, the RO granted service connection and a 0 
percent rating for residuals of a right hand laceration.

On a VA examination in June 1997, the veteran reported a 
history of having sustained a knife wound to the right hand, 
inflicted by another solider, while in service, which 
required surgical repair.  He stated that the doctors at the 
time told him he would begin to have trouble in his 40's.  He 
said that about three years earlier, he began noticing 
tremor, burning sensation, and loss of strength in the right 
hand.  On examination, there was a well-healed scar extending 
from the base of the third metacarpal to the web space 
between the thumb and index finger.  The scar was not 
contracted.  The fingers, thumb, and wrist all had full 
active and passive range of motion.  Muscles lacked full 
strength and there was a tingly sensation on the hand up into 
the forearm.  The examiner said that he did not know what was 
causing the veteran's right hand difficulty, but did not 
believe it was the laceration, noting that he knew of no 
reason why a 16- or 17-year old laceration would start to 
cause weakness and tremor after that interval of time.  

In February 2002, the veteran appeared at a Board 
videoconference hearing.  He described the in-service injury, 
and said the initial cut had been about an inch deep, and 
that the doctor told him that he would have nerve damage when 
he was 45 years old.  He said that for about 8 or 9 years he 
could not feel a pin stuck in his hand.  He related that at 
about the age of 45 he began experiencing symptoms such as 
trembling and pain in the hand, which had subsequently spread 
to the left hand, and then to the leg and toes.  

On a VA examination in January 2003, the veteran's scar was 
noted to be a 2.5 inch linear scar extending from the mid-
portion of the thenar web on the right hand to the extensor 
surface to near the center of the wrist joint on the extensor 
surface.  The scar was not adherent to the underlying 
tissues.  It was well-healed and non-tender.  He had 
paresthesia distal to the scar on the extensor surface of the 
long and index fingers.  There were no muscle deficits.  He 
also had a Parkinsonian tremor of his right hand.  The 
diagnosis was healed laceration in the right hand.

A neurology examination in January 2003 was conducted to 
determine, in pertinent part, whether there was any 
neurological deficit related to the laceration of the right 
hand.  The veteran said that over the past 5 to 6 years, he 
had a sensation of intermittent numbness and cold involving 
the right hand and the entire right upper extremity.  It was 
noted that he had been diagnosed with Parkinson's disease in 
1993.  Sensation was normal on examination, and the examiner 
concluded that there was no objective clinical evidence of 
any neurological deficit related to the laceration to his 
right hand.  

On a VA examination in April 2003, the veteran stated that he 
was right-handed.  On examination, there was a laceration 
wound that was 7 cm in length and 7 mm wide at its widest 
portion.  There was no underlying loss of tissue, the scar 
was not adherent, and there was no retraction with motion.  
It was nontender, and the scar tissue itself was healthy.  
There was no evidence of a poorly nourished scar with 
repeated ulceration.  There as no impairment of the function 
of the right hand, wrist, or fingers from the laceration scar 
or the laceration injury.  He did not have any interference 
with pinch, grasp, or opposition of digits due to the scar.  
The scar itself was on the extensor surface of the hand with 
the distal end overlying the thenar web on the extensor face 
near the metacarpal joint of the thumb.  The proximal end of 
the scar was located on the extensor surface of the hand, 
just distal to the wrist joint and in the center of the wrist 
joint.  He had impairment in the wrist and hand due to his 
Parkinson's disease.  The examiner concluded that there was 
no significant disability, either functional or cosmetic, 
related to the scar and the residuals of the laceration.  He 
said the veteran's impairment was due to Parkinson's disease.  

Numerous medical treatment records dated from 1999 to 2004 
show the veteran's treatment for multiple medical problems, 
in particular diabetes mellitus and Parkinson's disease.  

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, a supplemental statement of the 
case, and Board remands, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increased 
(compensable) rating for residuals of a right hand 
laceration.  Identified relevant evidence has been obtained, 
and VA examinations have been provided.  The notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a 10 percent rating is 
assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803 (2002).  Under the old criteria, a 10 percent 
rating is assigned for a superficial scar which is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (2002).  Scars may also be rated based 
on limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2003).  Scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2003).  A 10 percent rating may be assigned for scars which 
are superficial and unstable.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2003).  A 10 percent rating is assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  Scars may also be rated based 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2003). 

The veteran contends that he suffers from pain, trembling, 
and weakness in his right upper extremity due to the in-
service laceration to the right hand.  However, as a layman, 
he is not competent to give a medical opinion on diagnosis or 
etiology of current symptoms.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The VA medical examinations in 1997 and 
2003 clearly attribute the symptoms in his right upper 
extremity to his non-service-connected Parkinson's disease, 
rather than to his service-connected residuals of a right 
hand laceration.  Manifestations of a         non-service-
connected condition may not be considered in support of an 
evaluation for a service-connected disorder.  38 C.F.R. 
§ 4.14.

The multiple recent VA examinations demonstate that the 
service-connected residuals of a right hand laceration are 
now manifested by a scar.  The medical evidence shows that 
the right hand scar is well-healed, superficial, narrow, and 
about 2.5 inches long.  Examiners indicate that the right 
hand scar is not responible for any symptoms and it causes no 
functional impairment.

Given the competent medical evidence, a compensable rating 
for residuals of a right hand laceration is not warranted 
under either the old or new rating criteria.  38 C.F.R. 
§ 4.31.  As the preponderance of the evidence is against the 
claim for an increased (compensable) rating for residuals of 
a laceration to the right hand, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased (compensable) rating for residuals of a 
laceration of the right hand scar is denied.
	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



